Citation Nr: 0214790	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post pulmonary embolism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from March 1995 to November 
1998.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for status post pulmonary embolism and granted a 
10 percent initial evaluation.  The veteran disagreed with 
the assigned evaluation.  In January 2001, the Board remanded 
the claim.  The claim returns to the Board following further 
development.

The Board notes that the veteran failed to appear for a 
scheduled hearing before the undersigned at the RO in 
Huntington, West Virginia in March 2000, without providing 
good cause.  The Board finds, therefore, that he has waived 
his right to a hearing.

During the pendency of this appeal, a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
was denied by a rating decision issued in February 2002.  The 
evidence before the Board does not reflect that the veteran 
has disagreed with that determination, although the Board 
notes that the time allowed by statute for timely 
disagreement has not yet expired.  No issue regarding a claim 
of entitlement to service connection for PTSD is before the 
Board for appellate review at this time.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  Prior to September 4, 2001, the veteran complained of 
symptoms of left-sided chest pain, dyspnea on exertion, and 
pulmonary problems, complaints similar to symptoms noted 
during the episode of pulmonary embolism in service. 
3.  The medical evidence demonstrates that the veteran has 
had no recurrence of thromboembolism, even though 
anticoagulant therapy was intermittently at subtherapeutic 
levels.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, a 30 percent 
initial evaluation for symptomatic status post pulmonary 
embolism through September 3, 2001, is warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.14, 4.97, Diagnostic Codes 6817, 6845 (2001).

2.  From September 4, 2001, the criteria for an initial 
evaluation in excess of 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.14, 4.97, Diagnostic Codes 6817, 6845 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for status post pulmonary 
embolism.  Disability ratings are based on the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The evaluation at issue in this appeal is the initial 
evaluation assigned by the RO in the April 1999 rating 
decision which established service connection for disability 
residual to service-connected pulmonary embolism.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where the veteran has 
disagreed with an initial disability evaluation, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Duty to Assist and Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
Id., see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) 
(holding that only section 4 of the VCAA, amending 38 U.S.C. 
§ 5107, was intended to have retroactive effect).  The VCAA 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of 
provisions not relevant to the claim at issue, amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the criteria for an evaluation in excess of 10 percent by 
means of the discussion in the May 1999 statement of the 
case.  The veteran was advised again of the applicable 
Diagnostic Codes and criteria, and was advised of the 
enactment of the VCAA and VA's duties to him, as well as 
being provided information about the types of evidence which 
would assist in substantiating his claim, by the Board's 
January 2001 remand.  

Moreover, that remand discussed the veteran's responsibility 
to identify the various types of evidence which might be 
relevant and the RO's duty to obtain the identified evidence.  
In a February 2001 letter, the veteran was asked to identify 
health care providers who have treated him for pulmonary 
embolism residuals and advised that VA would obtain records 
of treatment identified by the veteran and for which (for 
non-VA providers) he gave releases for information.  Finally, 
a June 2002 supplemental statement of the case again 
described the evidence of record, advised the veteran of the 
various applicable diagnostic codes and criteria, and 
explained what evidence was missing.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the veteran identified 
VA as the only provider of clinical care and afforded the 
veteran VA examination.  The veteran's VA clinical records, 
through February 2002, are associated with the claims file, 
as is the VA examination report and reports of all diagnostic 
testing conducted as part of that examination.  The record 
makes it clear no additional records which might be relevant, 
such as Social Security Administration (SSA) records, exist.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

In this case, VA's duties have been fulfilled.  Neither the 
veteran nor his representative contends that any further 
evidence is available, or that further development of 
evidence, or further notification to the veteran, would be of 
benefit to him. 

Factual Background

The veteran's service medical records reflect that he was 
treated for an acute pulmonary embolism.  Long-term 
anticoagulant therapy was recommended, because the veteran 
gave a history of a prior episode of blood clotting before 
service.  The veteran was separated from service as a result 
of his history of pulmonary embolism.  By a rating decision 
issued in April 1999, the veteran was granted service 
connection for residuals of pulmonary embolism, and that 
disability was evaluated as 10 percent disabling under 
Diagnostic Codes 6817 and 6845.

On VA examination conducted in January 1999, the veteran 
reported that he had chest pain along the sternal border of 
the left side of the chest when he experienced anxiety.  He 
denied shortness of breath, dyspnea on exertion, cough or 
sputum production, nausea, vomiting, diarrhea, hematemesis, 
or melena.  Pulmonary function testing disclosed mild small 
airway disease.  An electrocardiogram and laboratory 
examination of the blood and urine disclosed no 
abnormalities.  The examiner concluded that the veteran had 
spontaneous pulmonary embolism requiring long-term 
anticoagulation without evidence of significant lung disease.  
Laboratory examination of the blood disclosed that the 
veteran had a high blood level of Coumadin (warfarin).

By a statement submitted in June 1999, the veteran indicated 
that he was unable to play sports or participate in 
activities that resulted in moderate exertion because he had 
chest pain.  He also reported that he had regular periods of 
shortness of breath.  He stated that the chest pain or 
shortness of breath caused him to be anxious, because it felt 
like the symptoms of the pulmonary embolism, and he felt that 
his limitation was more than 10 percent disabling.

VA outpatient treatment records reflect that the veteran was 
seen in December 1998 for follow-up of his use of Coumadin 
and adjustment of the dosage.  The reports of laboratory 
evaluation of his blood disclosed that his prothrombin time 
and international normalized ratio (INR) were below the 
therapeutic range.  His Coumadin dosage was increased.  
Clinical notes dated in March 1999, July 1999, August 1999, 
and September 1999, reflect routine monitoring of Coumadin 
levels and blood clotting factors.

VA outpatient clinic records dated in November 1999 reflect 
that the veteran asked if he could stop taking the Coumadin.  
A hematology consultation was requested.  VA outpatient 
treatment notes dated in March 2000 reflect that the veteran 
was advised that he could discontinue taking Coumadin if he 
was able to stop smoking cigarettes, but that as long as he 
smoked, he should continue to take the Coumadin. In September 
2000, the veteran reported that, as soon as he cut back on or 
ran out of his Coumadin, he had chest pain and pulmonary 
problems.  

In April 2001, the veteran complained of intermittent chest 
pain.  He had been out of Coumadin for several weeks.  He had 
quit smoking.  Electrocardiogram examination disclosed no 
significant abnormality which the physician felt would 
explain the veteran's chest pain.  Coumadin was again 
prescribed, the dosage was increased, and laboratory 
examinations to evaluate the veteran's blood clotting was 
scheduled for three times weekly.

On examination in late April 2001, the veteran reported that 
his chest pain was essentially resolved, with episodes 
lasting only a few seconds for the most part.  He indicated 
that he usually had pain when he started "stressing".  He 
denied shortness of breath or diaphoresis.  He denied recent 
trauma, cough, wheezes, sputum production, or hemoptysis, and 
denied that he bruised easily. 

On VA examination conducted on September 4, 2001, the 
veteran's heart rhythm was regular.  There was no murmur, 
rub, or gallop appreciable.  The lungs were clear bilaterally 
without evidence of wheezes, rales, or rhonchi.  There was no 
chest pain with inspiratory effort.  There was no lower 
extremity edema.  The examiner noted that the veteran's 
Coumadin level had been sub-therapeutic at times, and the 
veteran had not experienced shortness of breath.  The 
physician opined that this indicated the veteran might not 
need continuing Coumadin therapy.  The physician commented 
that, in general, patients with a history of pulmonary 
embolism require only one year of subsequent Coumadin therapy 
unless they have a second episode of deep venous thrombosis 
or pulmonary embolus.  The physician noted that the veteran's 
Coumadin level was 1.1 (INR), reflecting that the veteran 
rarely, if ever, took his Coumadin.  The physician also 
stated that he doubted that the pre-service history described 
by the veteran was actually a pulmonary embolism.  In 
particular, the physician noted that the veteran did not 
recall having any anticoagulant therapy at that time.  

Pulmonary function testing (PFT) revealed the following 
scores: Forced Expiratory Volume in one second (FEV-1) of 85 
percent of predicted pre-bronchodilator and 86 percent of 
predicted post-bronchodilator; FEV-1/Forced Vital Capacity 
(FVC) of 76 percent of predicted, pre-bronchodilator, and 78 
percent of predicted, post-bronchodilator; and Diffusion 
Capacity of the Lung for Carbon Monoxide (DLCO) of 103 
percent of predicted.  The veteran did not report for 
scheduled cardiac echocardiogram and VQ (ventilation 
perfusion) scan.  The examiner concluded that the veteran did 
not require further therapy unless another episode of deep 
venous thrombosis or embolism occurred.  The physician also 
stated that he would agree to further evaluation of the 
veteran after the veteran had discontinued Coumadin therapy.

The severity of the veteran's current service-connected 
disability, status post pulmonary embolism, is evaluated 
under 38 C.F.R. § 4.97, Diagnostic Codes 6817-6845.  Under 
Diagnostic Code (DC) 6817, pulmonary vascular disease is 
evaluated as noncompensable if asymptomatic, following 
resolution of pulmonary thromboembolism.  A 30 percent 
evaluation is warranted for symptomatic pulmonary vascular 
disease following resolution of acute pulmonary embolism.  
Chronic pulmonary thromboembolism requiring anticoagulant 
therapy, or following inferior vena cava surgery without 
evidence of pulmonary hypertension or right ventricular 
dysfunction, warrants a 60 percent evaluation.  Pulmonary 
vascular disease manifested by primary pulmonary hypertension 
or chronic pulmonary thromboembolism with evidence of 
pulmonary hypertension, right ventricular hypertrophy, or cor 
pulmonale, warrants a 100 percent evaluation.  

A Note to DC 6817 reflects that other residuals following 
pulmonary embolism may be evaluated under the most 
appropriate diagnostic code, such as chronic bronchitis, 
under DC 6600, or chronic pleural effusion or fibrosis under 
DC 6844, but such evaluation is not combined with the 
evaluation under DC 6817.  The general rating formula for 
restrictive lung diseases, used to evaluate disabilities 
under DCs 6840 through 6845 also cannot be combined with 
ratings under 6600 through 6817.  Where there is lung or 
pleural involvement, ratings under DCs 6819 and 6820 will not 
be combined with each other or with ratings under DCs 6600 
through 6817 or 6822 through 6847.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  
38 C.F.R. § 4.96(a).

The general rating formula for restrictive lung diseases 
provides the criteria for evaluating disability under DC 6845 
for chronic pleural effusion or fibrosis.  Under this 
formula, with an FEV-1 of 71 to 80 percent predicted, or; 
FEV- 1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 
percent predicted, a 10 percent evaluation is warranted.  
With an FEV-1 of 56 to 70 percent predicted, or; FEV- 1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted, a 30 percent evaluation is warranted. 

The recent medical evidence reflects that the veteran has not 
had any recurrence of pulmonary embolism since service, 
despite the fact that his Coumadin level was below the 
therapeutic level on several occasions.  The report of the 
September 2001 VA examination reflects a medical opinion that 
the veteran does not have recurrent or chronic pulmonary 
thromboembolism.  The report also reflects that the physician 
doubted that the veteran had more than one episode of 
pulmonary embolism.  The VA examination report also reflects 
a medical opinion that the veteran does not require further 
Coumadin therapy.  

The request for VA clinical records establishes that the 
veteran had not again been seen for VA treatment by February 
2002, following his September 2001 VA examination.  In 
contrast, he had been seen frequently for routine monitory 
and follow-up prior to that time, when he was on Coumadin 
therapy.  

The clear preponderance of the evidence establishes that the 
veteran did not met the criteria for a 60 percent evaluation 
under DC 6817 at any time following his service discharge, 
since the criteria for that evaluation requires a medical 
diagnosis of chronic pulmonary thromboembolism.  That 
diagnosis has not been assigned post-discharge.  

However, the evidence does reflect that, at least until the 
VA examination conducted on September 4, 2001, the veteran 
complained of symptoms similar to those he experienced when 
he was diagnosed with pulmonary embolism.  In particular, the 
veteran complained of intermittent chest pain, pulmonary 
problems, and shortness of breath with exertion.  However, 
the Board also notes that there is little objective evidence 
of the reported symptomatology.  Resolving reasonable doubt 
in the veteran's favor, the active reporting of these 
symptoms warrants a 30 percent evaluation under DC 6871.  In 
particular, the Board notes that, on several occasions prior 
to September 4, 2001, the veteran's symptoms required further 
evaluation, including electrocardiogram or ventilation 
perfusion scan, and, on at least one occasion, the providers 
recommended that the veteran be hospitalized for evaluation, 
but the veteran declined.  

However, at the time of the September 4, 2001 VA examination, 
the veteran denied all symptoms except left-sided chest pain, 
which he reported occurred approximately twice weekly for a 
variable amount of time.  On examination, the veteran did not 
have chest pain with maximum inspiratory effort.  As noted 
above, the examiner concluded that the veteran did not need 
further Coumadin therapy, and indicated, in essence, that the 
veteran was no longer symptomatic.  The Board finds that, as 
of September 4, 2001, the veteran no longer met the criteria 
for a 30 percent evaluation under DC 6817.  The fact that the 
veteran did not seek VA outpatient treatment after the 
September 2001 examination prior to the last request for VA 
records, in late February 2002, is consistent with the 
Board's factual finding.  The preponderance of the evidence 
is against a 30 percent evaluation after September 4, 2001.  
Because the preponderance of the evidence is against the 
higher evaluation, the provisions regarding resolution of 
reasonable doubt are not applicable to warrant the higher 
evaluation.  38 U.S.C.A. § 5107(b).

The Board notes that the RO has evaluated the veteran's 
status post pulmonary embolism as 10 percent disabling, 
including for the period from September 4, 2001 under DC 
6845.  The Board notes that the results of PFT testing in 
September 2001 meet the criteria for a 10 percent evaluation 
under DC 6845.  In particular, the veteran's  FEV-1/FVC of 76 
meet the FEV- 1/FVC of 71 to 80 percent which warrant a 10 
percent evaluation.  It is also clear that he does not meet 
the criteria for the next higher rating of 30 percent.  He 
does not have the necessary FEV-1 of 56 to 70 percent 
predicted; FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56 
to 65 percent predicted.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 30 percent prior to September 4, 
2001, or to an evaluation in excess of 10 percent from that 
date, under any other applicable diagnostic code.  A higher 
initial evaluation is not available for either period under 
any other diagnostic code used to evaluate respiratory 
disorders, such as for bronchitis.  There is no medical 
evidence of pneumothorax, pleural cavity residuals, or muscle 
injury, so as to warrant application of diagnostic codes used 
to evaluate those disorders.  The Board is unable to find any 
other applicable diagnostic code which might warrant a higher 
initial evaluation for either period.

The Board has also considered whether the veteran is entitled 
to a higher initial evaluation for either period on an 
extraschedular basis.  The Board agrees with the RO's 
determination that there is no evidence that the veteran's 
symptoms since service have, at any time, presented 
exceptional or unusual circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96.  Under 38 C.F.R. § 3.321(b), an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  The veteran has not 
been hospitalized, although hospitalization was recommended 
on at least one occasion.  The veteran received outpatient 
treatment, but that treatment was not, on the average, more 
frequent than once every two or three months.  That frequency 
of treatment is consistent with the assigned evaluations, and 
does not present an unusual disability picture.  There is no 
evidence that the veteran's service-connected disability 
resulted in industrial impairment.  The veteran himself has 
stated that the disability interfered with his ability to 
play sports or engage in strenuous exercise.  These 
restrictions, while consistent with the assigned evaluations, 
are not of such severity as to present an unusual disability 
picture or warrant an extraschedular evaluation.  The 
preponderance of the evidence is against an increased initial 
evaluation on an extraschedular basis, and there is no 
reasonable doubt which would warrant a more favorable 
determination.  38 U.S.C.A. § 5107(b); see Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996). 




ORDER

An increased initial evaluation to 30 percent for status post 
pulmonary embolism is granted, through September 3, 2001, 
subject to laws and regulations governing effective dates of 
monetary awards; the appeal is granted to this extent only.

An increased initial evaluation in excess of 10 percent for 
status post pulmonary embolism from September 4, 2001, is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

